      Case 4:20-cv-05640-YGR Document 576-1 Filed 05/03/21 Page 1 of 4




 1 JOHN F. COVE, JR. (SBN 212213)
   john.cove@shearman.com
 2 MATTHEW BERKOWITZ (SBN 310426)
   matthew.berkowitz@shearman.com
 3 SHEARMAN & STERLING LLP
   535 Mission Street, 25th Floor
 4 San Francisco, CA 94105-2997
   Telephone: 415.616.1100
 5 Facsimile: 415.616.1199

 6 Attorneys for Sony Interactive Entertainment LLC

 7

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12 EPIC GAMES, INC.,
                                                      Case No. 4:20-cv-05640-YGR
13                Plaintiff, Counter-defendant,       DECLARATION OF JOHN F. COVE,
14                                                    JR. IN SUPPORT OF NON-PARTY
                  v.                                  SONY INTERACTIVE
15 APPLE INC.,                                        ENTERTAINMENT LLC’S
                                                      ADMINISTRATIVE MOTION TO KEEP
16                                                    COMPETITIVELY SENSITIVE
                  Defendant, Counterclaimant.         INFORMATION UNDER SEAL
17

18                                                    Judge: Hon. Yvonne Gonzalez Rogers

19

20

21

22

23

24

25

26

27

28


     DECLARATION OF JOHN F. COVE, JR.                                CASE NO 4:20-CV-05640-YGR
      Case 4:20-cv-05640-YGR Document 576-1 Filed 05/03/21 Page 2 of 4




 1 I, John F. Cove, Jr., declare as follows:

 2          1.     I am a partner at the law firm of Shearman & Sterling LLP and am counsel to non-

 3 party Sony Interactive Entertainment LLC (“SIE”) in connection with this litigation. I am a

 4 member in good standing of the Bars of the States of New York and California, and a member of

 5 the Bar of this Court. I make this declaration based on personal knowledge and, if called as a

 6 witness, I could and would testify competently to the matters set forth herein.

 7          2.     Pursuant to Local Rule 79-5, I submit this declaration in support of SIE’s

 8 Administrative Motion to Keep Competitively Sensitive Informative Under Seal.

 9          3.     On April 23, 2021, counsel for Apple for informed me that Apple had placed

10 certain developer materials that SIE had produced to Apple containing SIE confidential

11 information on its exhibit list. SIE moved to seal those motion on April 28, 2021, which motion

12 was denied.

13          4.     Also on April 28, 2021, Counsel for Epic notified me that “Epic and Apple filed

14 Expert Written Direct Examinations and Four-Hour Deposition Designation Binders which may

15 contain information that Sony designated as confidential or highly confidential or in which Sony

16 has a confidentiality interest.” Counsel for Epic confirmed that “Pursuant to Local Rule 79-5 and

17 FRCP 6(a), Sony has until 11:59 p.m. PT, Monday, May 3, to submit to the Court a declaration in

18 support of sealing should Sony wish to maintain the confidentiality of that information.” On April
19 29, counsel for Epic informed me that there were additional documents on Apple’s witness list

20 that Epic had produced to Apple that contained SIE confidential information.

21          5.     On May 2, I communicated with counsel for Apple and Epic to ask if they would

22 oppose SIE’s motion to seal in part the documents described below. Counsel for Epic indicated

23 that Epic would not oppose SIE’s motion. Counsel for Apple indicated that they could not take a

24 position until they saw the motion.

25          6.     Attached hereto as Exhibit A is a true and correct copy of a document produced by

26 Epic, bearing bates numbers EPIC_01983020 – EPIC_01983026, which Apple has listed on its

27 trial exhibit list as DX-3660, with proposed redactions identified by Don Sechler as indicated by

28


     DECLARATION OF JOHN F. COVE, JR.               2                    CASE NO. 4:20-CV-05640-YGR
      Case 4:20-cv-05640-YGR Document 576-1 Filed 05/03/21 Page 3 of 4




 1 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –

 2 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

 3          7.     Attached hereto as Exhibit B is a true and correct copy of a document produced by

 4 Epic, bearing bates numbers EPIC_00012102 – EPIC_00012103, which Apple has listed on its

 5 trial exhibit list as DX-3865, with proposed redactions identified by Don Sechler as indicated by

 6 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –

 7 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

 8          8.     Attached hereto as Exhibit C is a true and correct copy of a document produced by

 9 Epic, bearing bates numbers EPIC_03848245 – EPIC_03848251, which Apple has listed on its
10 trial exhibit list as DX-3988, with proposed redactions identified by Don Sechler as indicated by

11 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –

12 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

13          9.     Attached hereto as Exhibit D is a true and correct copy of a document produced by

14 Epic, bearing bates numbers EPIC_01983157 – EPIC_01983164, which Apple has listed on its

15 trial exhibit list as DX-4425, with proposed redactions identified by Don Sechler as indicated by

16 the red boxes. This document was designated by Epic as “CONFIDENTIAL” pursuant to the

17 governing protective order.

18          10.    Attached hereto as Exhibit E is a true and correct copy of a document produced by

19 Epic, bearing bates numbers EPIC_03367885 – EPIC_03367887, which Apple has listed on its

20 trial exhibit list as DX-4493, with proposed redactions identified by Don Sechler as indicated by

21 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –

22 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

23          11.    Attached hereto as Exhibit F is a true and correct copy of a document produced by

24 Epic, bearing bates numbers EPIC_02021466 – EPIC_02021472, which Apple has listed on its

25 trial exhibit list as DX-4519, with proposed redactions identified by Don Sechler as indicated by

26 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –

27 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

28


     DECLARATION OF JOHN F. COVE, JR.               3                    CASE NO. 4:20-CV-05640-YGR
      Case 4:20-cv-05640-YGR Document 576-1 Filed 05/03/21 Page 4 of 4




 1          12.    Attached hereto as Exhibit G is a true and correct copy of a document produced by

 2 Epic, bearing bates numbers EPIC_03350282 – EPIC_03350290, which Apple has listed on its

 3 trial exhibit list as DX-3094, with proposed redactions identified by Don Sechler as indicated by

 4 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –

 5 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

 6          13.    Attached hereto as Exhibit H is a true and correct copy of a document produced by

 7 Epic, bearing bates numbers EPIC_00095573 – EPIC_00095579, which Apple has listed on its

 8 trial exhibit list as DX-3125, with proposed redactions identified by Don Sechler as indicated by

 9 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –
10 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

11          14.    Attached hereto as Exhibit I is a true and correct copy of a document produced by

12 Epic, bearing bates numbers EPIC_04520401 – EPIC_04520403, which Apple has listed on its

13 trial exhibit list as DX-3433, with proposed redactions identified by Don Sechler as indicated by

14 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –

15 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

16          15.    Attached hereto as Exhibit J is a true and correct copy of a document produced by

17 Epic, bearing bates numbers EPIC_03848141 – EPIC_03848149, which Apple has listed on its

18 trial exhibit list as DX-3582, with proposed redactions identified by Don Sechler as indicated by
19 the red boxes. This document was designated by Epic as “HIGHLY CONFIDENTIAL –

20 ATTORNEYS’ EYES ONLY” pursuant to the governing protective order.

21          16.    The accompanying Declaration of Don Sechler explains the factual basis for

22 sealing these documents.

23          17.    I declare under penalty of perjury that the foregoing is true and correct and that I

24 executed this declaration on May 3, 2021, in the Northern District of California.

25
                                                                 /s/ John F. Cove, Jr.
26                                                               John F. Cove, Jr.
27

28


     DECLARATION OF JOHN F. COVE, JR.                4                     CASE NO. 4:20-CV-05640-YGR
